DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on May 4, 2021 and wherein the Applicant has amended claims 1, 5-8, 12-15, 19-20, cancelled claims 4, 11, 18.
In virtue of this communication, claims 1-3, 5-10, 12-17, 19-20 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the objection of claims 1-20 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including cancelation of claims 4, 11, 18, and argument, see paragraph 5 of page 6 in Remarks filed on May 4, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-20 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 8-14 under 35 USC §101, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 6 of page 6 and paragraph 1 of page 7 in Remarks filed on May 4, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 8-14 under 35 USC §101, as set forth in the previous Office Action, has been withdrawn and wherein claim 8 recites “a computer program product residing on a non-transitory computer readable storage medium”, i.e., the “product” and “non-transitory … medium” staying together as the preamble to carry 
With respect to the rejection of claims 1-20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancellation of claims 4, 11, 18 and argument, see paragraph 3 of page 7 in Remarks filed on May 4, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 4-5 of page 9 and paragraphs 1-3 of page 10, and about claim interpretation of practice of claims in light of the specification in paragraphs 4-6 of page 7, paragraph 1 of page 8 in Remarks filed on May 4, 2021, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn and wherein the practice of amendment “wherein converting at least the portion of the RIRs to their respective RTF representations includes simulating multi-channel data from a single channel” shall be read in light of the specification, para [0050], para [0058]-[0059], etc. For the at least similar reasons described in claim 1 above, the prior art rejection of other independent claims 8, 15 and dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, 19-20, as set forth in the previous Office Action, has been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19-20 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654